Citation Nr: 1819961	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to recognition of the Veteran's son, [REDACTED], as a "helpless child" on the basis of permanent incapacity for self-support on or before his eighteenth birthday.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The issues of the Veteran's entitlement to service connection for bilateral lower extremity radiculopathy secondary to residuals of a lumbosacral strain, chronic sleep impairment secondary to residuals of prostate cancer, right eye blindness secondary to chronic obstructive pulmonary disease, and stroke residuals secondary to hypertensive vascular disease; as well as entitlement to increased ratings for prostate cancer residuals, a lumbosacral strain, and chronic obstructive pulmonary disease were claimed by the Veteran in a January 2018 VA Form 21-526EZ, but have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's son, [REDACTED], was born in March 1954, and became permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of eighteen.



CONCLUSION OF LAW

The criteria for entitlement to VA benefits for [REDACTED] based upon a dependent helpless child have been met.  38 U.S.C. §§ 101(4)(A), 1115 (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his son, [REDACTED], is a helpless child, and should be added as a dependent to his VA compensation award.

VA law provides that veterans in receipt of disability compensation and rated at least 30 percent disabled are also entitled to additional monthly compensation for dependents.  38 U.S.C. § 1115.  Specific rates are provided for a veteran's spouse and children.  

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C. § 101(4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).  

In this case, the Board finds there is adequate evidence to demonstrate that the Veteran's son, [REDACTED], was permanently incapable of self-support by reason of mental and physical defect prior to the age of eighteen.  

[REDACTED] was born in March 1954, and therefore was well above the age of eighteen at the time that his father submitted his October 2011 claim to add him as a dependent.  The majority of the evidence shows that he was born with physical and mental defects, and was clearly incapable of self-support before reaching adulthood.  [REDACTED]'s medical treatment records show that he has been diagnosed with mental retardation, severe scoliosis, and other congenital deformities.

The Veteran has submitted written statements and presented testimony in January 2018 describing how [REDACTED] was born with congenital physical defects in his hands, arms, and spine, and was never able to attend a regular school because of severe mental retardation.  He wrote that [REDACTED] was evaluated at Womack Army Hospital when he was a child, and was told that [REDACTED] was severely mentally retarded and would probably never reach a mental age above four years old.  

A March 2012 letter from physician B.S. states that he had been caring for [REDACTED] since 1997, and that he had a severe intellectual disability (mental retardation) which prevented him from being able to care for himself or make any decisions.  He also noted that [REDACTED] had other medical problems, including hypertension and severe scoliosis of the spine.  B.S. also submitted a letter in June 2017 which stated that [REDACTED] had suffered mental retardation from birth and that because of that he was unable to care for his own financial or medical affairs and was taken care of by his parents.

The Veteran's Air Force colleague R.M. submitted a letter in February 2015 discussing how he served with the Veteran in 1967 and remembered meeting his son [REDACTED] on many occasions, and that [REDACTED] was clearly severely mentally retarded, with limited vocabulary, uncoordinated movements, and physical deformities. 

A June 2017 memorandum was also submitted by Air Force Colonel D.B. stating that [REDACTED]'s condition rendered him incapable of self-support due to physical and mental incapacity and that the condition was diagnosed at birth. 

The evidence is clear from [REDACTED]'s medical records and the written statements of his parents, his parent's colleagues, and his doctors that he is not capable of self-support due to congenital birth defects which include physical deformities and severe mental retardation.  38 C.F.R. § 3.356(b)(1).  Because these disorders manifested from a very young age, it is clear to the Board that [REDACTED] was incapable of self-support at the time that he attained the age of eighteen years.  38 C.F.R. § 3.356(b)(2).  The Veteran's son [REDACTED] is therefore found to meet the criteria of a "helpless child," and the claim is granted.


ORDER

Entitlement to recognition of the Veteran's son, [REDACTED], as a "helpless child," on the basis of permanent incapacity for self-support on or before his eighteenth birthday, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


